DISMISS; Opinion Filed April 11, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00935-CV

     MICHAEL HALLER, HHT LIMITED LLC, AND NRG & ASSOCIATES, LLC
                             Appellants
                                V.
     MIDWAY COLLECTIONS/NATIONWIDE RECOVERY SYSTEMS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-05267-2011

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                   Opinion by Justice Evans
       The clerk’s record in this case is overdue. Our records show that by letter dated August

16, 2013, we notified appellants that the Court had received notice the clerk’s record had not

been filed because appellants had not paid or made arrangements to pay for the clerk’s record.

We directed appellants to file written verification of payment or arrangements to pay for the

clerk’s record within ten days. Thereafter, we received two letters from appellants regarding

payment for the clerk’s record. The latter of these letters, dated October 8, 2013 indicated the

record had been paid for, but the District Clerk was not able to verify the payment and that

appellants needed “to run a report to find the check.” By letter dated March 21, 2014, we again

notified appellants regarding the past due clerk’s record. We again cautioned appellants that if

we did not receive written verification of payment for the clerk’s record within ten days, we
would dismiss the case without further notice. To date, the clerk’s record has not been filed and

appellants have not provided the required documentation regarding the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

130935F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL HALLER, ET AL., Appellants                     On Appeal from the 219th Judicial District
                                                       Court, Collin County, Texas
No. 05-13-00935-CV         V.                          Trial Court Cause No. 219-05267-2011.
                                                       Opinion delivered by Justice Evans.
MIDWAY                                                 Justices FitzGerald and Fillmore
COLLECTIONS/NATIONWIDE                                 participating.
RECOVERY SYSTEMS, Appellee

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee MIDWAY COLLECTIONS/NATIONWIDE
RECOVERY SYSTEMS recover its costs of this appeal from appellants MICHAEL HALLER,
HHT LIMITED LLC, AND NRG & ASSOCIATES, LLC.


Judgment entered this 11th day of April, 2014.




                                                       / David Evans/
                                                       DAVID EVANS
                                                       JUSTICE




                                                 –3–